Exhibit 12.1 RATIO OF EARNINGS TO FIXED CHARGES AND PREFERRED SHARE DIVIDENDS Our ratio of earnings to fixed charges and our ratio of earnings to fixed charges and preferred share dividends for the periods indicated are set forth below. For purposes of calculating the ratios set forth below, earnings represent net income (loss) from our consolidated statements of operations, as adjusted for fixed charges; fixed charges represent interest expense and preferred share dividends represent income or loss allocated to preferred shares from our consolidated statements of operations. The following table presents our ratio of earnings to fixed charges and our ratio of earnings to fixed charges and preferred share dividends for the three-month period ended March 31, 2017 and for the five years ended December31, 2016 (dollars in thousands): For the Three-Month Period Ended For the Years Ended December 31 March 31, 2017 Income (loss) from continuing operations (1) $ ) $ ) $ $ ) $ ) $ ) Add back fixed charges: Interest expense (2) Earnings before fixed charges and preferred share dividends $ ) $ $ $ ) ) ) Fixed charges and preferred share dividends: Interest expense Preferred share dividends Total fixed charges and preferred share dividends $ Ratio of earnings to fixed charges — (3) x x — — — Ratio of earnings to fixed charges and preferred share dividends — (4) x x — (4) — (4) — (4) Exhibit 12.1 to our Annual Report on Form 10-K for the year ended December 31, 2016 (the “2016 Annual Report”) utilized net income (loss) in the computation of the ratios of earnings to fixed charges and earnings to fixed charges and preferred dividends instead of income (loss) from continuing operations.This error has been corrected in Exhibit 12.1 in this Quarterly Report on Form 10-Q for the period ended March 31, 2017 (the “2uarterly Report”). Exhibit 12.1 to the 2016 Annual Report excluded investment interest expense from fixed charges for the year ended December 31, 2016.This error has been corrected in Exhibit 12.1 in the 2uarterly Report. The dollar amount of the deficiency for the three months ended March 31, 2017 is $21.5 million and for the years ended December 31, 2016, 2014, 2013, and 2012 is $37.9 million, $292.8 million, $286.9 million, and $169.0 million, respectively. The dollar amount of the deficiency for the three months ended March 31, 2017 is $30.1 million and for the years ended December 31, 2016, 2015, 2014, 2013, and 2012 is $73.0 million, $4.2 million, $321.8 million, $309.5 million, and $183.7 million, respectively.
